DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently amended. Claims 21 and 22 are newly added.  Claims 1-22 are pending review in this action.  
The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments. 
	The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant’s arguments and clarifications.  See Reasons for Allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed cathode active material is novel over the closest prior art of record: J. Electrochem. Soc., 157, pp A418-A422 (Sivaprakash). Sivaprakash teaches all of the claimed limitations except for the claimed ratios of the heights of the (020), (003) and (110) peak heights in the X-ray diffraction pattern of the material. Specifically, Sivaprakash’s ratio of the height of the (020) peak to the height of the (003) peak is larger than is instantly claimed. Similarly, the height of the (110) peak to the height of the (003) peak is larger than is instantly claimed. Moreover, the prior art contains no motivation for forming the material such that it has the instantly claimed XRD pattern.

Claims 1-22 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724